By the Court.

This is an appeal from a judgment entered upon the determination of the issues by the court, upon trial without a jury. No questions are presented for review except such as relate to the correctness of the findings of fact made by the court. But there is no case or bill of exceptions showing upon what evidence the findings were based, and therefore it must be presumed that they are in accordance with the proof. A transcript of the court reporter’s notes *197of evidence, merely certified by him, does not constitute a record of the case. There is nothing for us to consider, and the judgment is affirmed.